Title: Order of Council respecting Volunteers for the Southern Army, 21 September 1780
From: Virginia Executive Council
To: 



In Council Sep. 21. 1780.

The Governor laid before the board a proposition from Colo. William Preston to raise a body of volunteers to march to the Southward whereon the board are of opinion that the services of such a Corps be accepted on the following conditions. They shall serve three months from the time of their rendezvousing at the head quarters of the Sothern commander in chief or such other place as he shall appoint. They shall be subject to the Continental rules of war: two companies of them shall carry their own rifles and accoutrements, the rest shall be furnished with muskets bayonets and cartouch boxes: and the whole with medicine, rations, forage and such pay as is allowed to the militia lately sent to Carolina. They shall be formed into Companies of not less than 50. and regiments of not less than 400 men to be commanded by Colonels William Christian and Wm. Campbell if there be two regiments, and if but one, then that one to be commanded by Colo. Christian, and Colo. Campbell to have command of a regiment of the militia called from the neighbouring counties. The Counties from which any of these Volunteers shall go shall be allowed a credit of so many as shall go from each out of the late call for militia to go to Carolina, and the individuals going and actually performing this duty shall be entitled to have it considered as their tour of duty whenever the militia division of which they happen to be shall be hereafter called into service. They are to be at the head Quarters of the Southern commander in chief or such other place as he shall appoint by the 20th. Day of October. Their rations and forage shall commence when they march from their County. The arms and accoutrements put into their hands are to be delivered up to the Commander in chief before their discharge. They shall be Subject to the orders of the Commander in chief of the Southern army and of such Officer as he shall appoint especially to command their corps.

Arch: Blair C.C.

